               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ANNETTE ASHE,                            :   CIVIL ACTION NO. 1:18-CV-605
                                         :
                   Plaintiff             :   (Chief Judge Conner)
                                         :
            v.                           :
                                         :
SHANNON RYAN,                            :
                                         :
                   Defendant             :

                                     ORDER

      AND NOW, this 2nd day of November, 2018, upon consideration of the

motion (Doc. 7) to dismiss the complaint and for summary judgment by pro se

defendant Shannon Ryan (“Ryan”), and the parties’ respective briefs in support of

and opposition to said motion, it is hereby ORDERED that:

      1.    Ryan’s motion (Doc. 7) to dismiss the complaint is DENIED. Ryan’s
            motion (Doc. 7) for summary judgment is DENIED without prejudice
            to her right to file such motion at a more appropriate time.

      2.    Ryan shall respond to plaintiff’s complaint (Doc. 1) in accordance with
            the Federal Rules of Civil Procedure.



                                      /S/ CHRISTOPHER C. CONNER
                                      Christopher C. Conner, Chief Judge
                                      United States District Court
                                      Middle District of Pennsylvania
